Mr. Justice Aldrey
delivered the opinion of the court.
In the present case several properties were attached to secure the judgment that might he recovered by the plaintiff. The defendants furnished security for dissolution of the attachment, but it was not approved by the lower court and from that order an appeal was taken on December 20, 1927.
The defendants also moved that the attachment be limited to some of the attached properties, but the motion was overruled by the court and an appeal was also taken from that ruling on January 17, 1928.
The appellee now moves for dismissal of those appeals as academic because the attachment on the properties had been entirely dissolved by the furnishing of a new undertaking for that purpose by the defendants, which was approved by the lower court on the 27th of April, 1928, as shown by a certificate presented.
The attachment on the properties of the defendants having been entirely dissolved by virtue of a new undertaking which was approved, it is indeed academic whether or not the first undertaking furnished for the dissolution of the attachment should have been approved, the more so since the furnishing of a second and sufficient undertaking appears as an acknowledgment of the insufficiency of the former. The other appeal is also academic because, as the attachment covering all of the properties had been dissolved, no practical end would be served by a determination of the motion for limiting the attachment to some of the properties.
The appeals must be dismissed.